DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0153849 A1) in view of Abe et al. (JP2006119087A).
For claim 1, Takahashi et al. discloses a magnetic detection device (page 2, paragraph [0041]), comprising: 
a substrate 49;
a magnetic detection part 45 [supported on the substrate] (fig. 23);
a pair of magnetic guiding parts 215, 225 [arranged to sandwich the magnetic detection part] (fig. 23), [the pair of magnetic guiding parts being configured to guide a magnetic flux from a magnetic generation part 15 to the magnetic detection part] (page 4, paragraph [0086]); but does not explicitly disclose: 

the magnetic detection part overlaps the penetration part; 
the pair of magnetic guiding parts sandwich the penetration part; and
a soft magnetic member at least partially provided inside the penetration part. 
Abe et al. discloses substrate 101 including penetration part 106; a soft magnetic member 107 at least partially provided inside the penetration part] (fig. 2, page 5, line 3 – 4 of translation, magnetic material 107 of CoNbZr and the like in the perforation hole 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the penetration part and soft magnetic member of Abe et al. with the magnetic detection device of Takahashi et al. to allow for “an increase in impedance of a magnetic detection element, pulls and contributes to the improvement of detection magnetic field sensitivity” (page 5, lines 14 – 16 of the translation of Abe et al.).
For claim 4, Takahashi et al. modified as above discloses the magnetic detection device [wherein: the soft magnetic member is fixed to the substrate by solder] (Takahashi et al. discloses the process of soldering, page 4, paragraph [0082], wherein soldering allows for improving the reliability of connections).
For claim 6, Takahashi et al. modified as above discloses the magnetic detection device wherein:
[the penetration part is a through hole] (fig. 2 of Abe et al.).
For claim 7, Takahashi et al. modified as above discloses a torque sensor 10, comprising:
the magnetic detection device (page 2, paragraph [0041]);
the magnetic generation part 15;

a torsion bar 13 [coupled to the first shaft, the torsion bar being torsionally deformed according to a torque input to the first shaft] (page 2, paragraph [0050]);
a second shaft 12 [coupled to the torsion bar, the second shaft relatively rotating with respect to the first shaft according to a torsional deformation of the torsion bar] (page 2, paragraph [0050]); and
a rotating magnetic circuit part 16 [supported on the second shaft] (page 2, paragraph [0052]), [the rotating magnetic circuit part being configured to change a magnitude and a direction of a magnetic flux introduced from the magnetic generation part to the pair of magnetic guiding parts according to relative rotation of the first shaft and second shaft] (page 3, paragraph [0059]).
For claim 8, Takahashi et al. modified as above discloses an electric power steering device, comprising:
the torque sensor 10; and
an electric motor 81 [configured to operate on the basis of a torque detected by the torque sensor to turn wheels 98] (page 2, paragraph [0048]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0153849 A1) in view of Abe et al. (JP2006119087A), and further in view of Ikeda et al. (US 2004/0231644 A1).
For claim 5, Takahashi et al. modified as above does not explicitly disclose the magnetic detection device wherein: 
moisture-proof coating is applied to the substrate; and

Ikeda et al. discloses [front and rear surfaces of a printed circuit board 59 is coated with an appropriate moisture-proof coating material] (page 6, paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the moisture-proof coating as taught by Ikeda et al. with the magnetic detection device of Takahashi et al. modified as above to allow for a reduction in moisture build-up and malfunction, thus reducing overall replacement costs.

Allowable Subject Matter
Claims 2 – 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the “first facing surface is located inside the penetration part” and the “second facing surface is located inside the penetration part”.  The prior art, Abe et al., explicitly states the magnetic material fills up the penetration holes, in combination with the present Application reciting the claimed recitation provides for “assemblability of the magnetic detection device 60 can be improved”, page 13, paragraph [0046].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2018017597A – torque detector comprising a substrate with cutout holes
US-2016/0153850 – magnetic detection device and torque sensor
CN-1727859A – torque detecting apparatus comprising a substrate with through holes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611